STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                    NO.     2022    KW   0324

VERSUS


ANDRE      GRIFFIN     AND    TREVEON                                          MARCH        30,   2022
ROBINSON




In   Re:         Andre       Griffin        and     Treveon       Robinson,          applying        for

                 supervisory          writs,        18th       Judicial        District           Court,
                 Parish      of    Pointe   Coupee,      No.    83, 365- F    c/ w    83, 666- F.




BEFORE:          McCLENDON,        WELCH,    AND    THERIOT,      JJ.


        WRIT     DENIED.           STAY   LIFTED.        The    stay    previously          issued by
this court in this matter is hereby lifted.

                                                   JEW

                                                   MRT


        McClendon,           J.,     dissents.           I     would    grant         a     thirty -day
continuance.




COURT      OF   APPEAL,      FIRST    CIRCUIT




        dFAiUtY CLERK OF COUR
                 FOR   THE    COURT